DETAILED ACTION
Response to Amendment
The Amendment, filed on 12/28/2021 has been entered and acknowledged by the Examiner.
The addition of claims 16-17 has been entered.
Claims 1-17 are pending in the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
 
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 6, 8-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fewkes et al (WO2017/087771, previously cited) in view of Sinofsky (US PG Pub. No. 2011/0212411, previously cited) and further in view of Shikauchi et al (US PG Pub. No. 2016/0293893).
Regarding Claim 1, Fewkes discloses, at least in figure 2: a light guide (100, ¶ [0022], line 4, waveguide) comprising: a body made of a transparent polymer (¶ [0021] discloses the core may be plastic and ¶ [0022] discloses light passes thru the body) with nanoparticles (Fewkes discloses voids or other nano-sized structures (¶ [0023]) arranged therein, said body further comprising sections where no deformations are induced where the light guide remains transparent and just guides the light through these sections (shown in figure 4)
Fewkes fails to disclose: said body comprising at least one portion being locally deformed whereby crazes are induced so creating a locally deformed section forming a local light out-coupling portion of the light guide, wherein the local light out-coupling portion comprises crazes at, or in vicinity of, at least a portion of the nanoparticles -arranged in the at least one portion of the light guide, the crazes are acting as light scatterers 
Fewkes does disclose in paragraph [0021] that the core can be doped with very small particles as well as being scratched, etched, notched, serrated or abraded, all of which would have a crazing effect on light transmission. Fewkes also discloses, wherein said nanoparticles have a size in a range such that ensuring that there is no excess light scattering. (¶ [0036], see arguments below).  Also, paragraph [0023] discloses that Fewkes is also concerned about excess scattering (“bright spots’).
 Therefore, it would also be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try the same size for the particles doped in the core to have the same diffusive effect since it is a known method of producing 
Also, Sinofsky teaches in an optical fiber (title and element 30) in figure 2, using deformable sub-regions (42) with crazing (line 15, ¶ [0056]) to create a scattering architecture (¶ [0056]) to permit the emission of a precise amount of light at each subregion.
Therefore, it would also be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try a crazing of the core of Fewkes, to provide a means of controlling the amount of light emitted at a particular region, as taught by Sinofsky.
Regarding the limitation “at, or in vicinity of, at least a portion of the nanoparticles”, the nanoparticles of Fewkes are in the core which would not be far from the regions shown for crazing of Sinofsky. The limitation “in vicinity of” is not very definitive especially in the case of optical fibers which are themselves very small.
They are definitely not long distances away from the core.
Fewkes, as modified by Sinofsky fail to disclose: 1.) wherein said nanoparticles include at least one copolymer. Fewkes does disclose in paragraph [0006] using nanoparticles for scattering material.
Shikauchi teaches using styrene-acrylic (line 4 ¶ [0173]) copolymer particles to diffuse (scatter) light (line 1)(this is a material that applicant uses, see page 2, line 21 of specification).
It would have been obvious to try using the claimed material in the nanoparticles of Fewkes, as taught by Shikauchi, to scatter light since it has been held to be within the 
	Sinofsky teaches “wherein the light out-coupling is tuned based on a number of crazes induced by a degree the at least one portion is locally deformed. Paragraph [0069] discloses that the amount of time that stress is applied (degree of deformation) can be controlled to control (tune) the depth of the crazing. (The deeper the crazing, the larger the number of crazes.)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to “tune” the crazing, as taught by Sinofsky, to create the amount of scattering light output that is required or desired.	
Regarding Claim 2, Fewkes fails to disclose: wherein the body may comprise a first locally deformed section and a second locally deformed section b), wherein a density of crazes in the first locally deformed section is different from a density of crazes in the second locally deformed section.
Sinofsky teaches, at least in figure 2, several regions (42) with crazing and paragraph [0056] teaches that each region may have its own unique characteristics involving emission distribution and emission per unit area (which would require changing the density of the crazing). Same motivation as claim 1.
Regarding Claim 3, Fewkes fails to disclose wherein the first and second locally deformed sections are separated by a locally un-deformed section of the light guide.
Sinofsky teaches in figure 2, wherein the first and second locally deformed sections (42) are separated by a locally un-deformed section (line 8, ¶ [0056]) of the light guide (30). Same motivation as claim 1.
Regarding Claim 6, Fewkes discloses: wherein the light guide is in the form of an optical fiber (¶ [0022]).
Regarding Claim 8, Fewkes discloses in figures 2 and 4: wherein the transparent polymer (¶ [0021], line 1, plastic) with nanoparticles (¶ [0023], line 2, nanostructures (which could be anything)) arranged therein constitutes a first layer (110, the core, ¶ [0030], line 3) of the light guide (100), wherein the light guide further comprises a second layer (120, cladding) made of transparent polymer (¶ [0021], lines 4-5) without nanoparticles arranged therein (none are disclosed), wherein the first (110) and second layers (120), are stacked.
Regarding Claim 9, Fewkes discloses: wherein the transparent polymer with nanoparticles (¶ [0021], lines 9-10) arranged therein constitutes a core (110) of the light guide(IOO), wherein the light guide (100) further comprises a cladding (120) made of transparent polymer (¶ [0021]) without nanoparticles arranged therein (none are disclosed).
Regarding Claim 10, Fewkes discloses: wherein the core and the cladding have different diffractive (refractive) index (¶ [0021], line 8).
Regarding Claim 11, Fewkes fails to disclose: wherein the nanoparticles are homogeneously arranged in the transparent polymer (the core).
However, it would also be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide homogeneously arranged nanoparticles in the core of Fewkes, to insure a homogenous distribution of out-coupled light.
Regarding Claim 12, Fewkes discloses: and a light source configured to emit light into a light in-coupling portion of the light guide (¶ [0020], line 4).
Regarding Claim 13, Fewkes (771) discloses in figure 2: a method for introducing a local light out-coupling portion (light diffusing, title) in a light guide (100), the method comprising: proving a light guide comprising a transparent polymer with nanoparticles arranged therein; and wherein said nanoparticles have a size in a range such that there is no excess scattering (¶ [0036], see arguments below) ensuring that there is no excess light scattering.
Fewkes fails to disclose: applying a deforming force to at least one portion of the light guide, whereby crazes are induced at, or in vicinity of, at least a portion of the nanoparticles arranged in the at least one portion of the light guide, the crazes are acting as light scatterers forming the local light out-coupling portion in the light guide 
Sinofsky teaches in an optical fiber (title and element 30) in figure 2, using deformable (which would have a deforming force applied, as claimed. See fig.5D and ¶ [0067]) sub-regions (42) with crazing (line 15, ¶ [0056]) to create a scattering architecture (¶ [0056]) to permit the emission of a precise amount of light at each sub-region.
Therefore, it would also be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try a crazing of the core of Fewkes, to provide a means of controlling the amount of light emitted at a particular region, as taught by Sinofsky.
Regarding the limitation “at, or in vicinity of, at least a portion of the nanoparticles”, the nanoparticles of Fewkes are in the core which would not be far 
They are definitely not long distances away from the core.
Fewkes, as modified by Sinofsky fail to disclose: 1.) wherein said nanoparticles include at least one copolymer. Fewkes does disclose in paragraph [0006] using nanoparticles for scattering material.
Shikauchi teaches using styrene-acrylic (line 4 ¶ [0173]) copolymer particles to diffuse (scatter) light (line 1)(this is a material that applicant uses, see page 2, line 21 of specification).
It would have been obvious to try using the claimed material in the nanoparticles of Fewkes, as taught by Shikauchi, to scatter light since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125 USPQ 416.
	Sinofsky teaches “wherein the light out-coupling is tuned based on a number of crazes induced by a degree the at least one portion is locally deformed. Paragraph [0069] discloses that the amount of time that stress is applied (degree of deformation) can be controlled to control (tune) the depth of the crazing. (The deeper the crazing, the larger the number of crazes.)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to “tune” the crazing, as taught by Sinofsky, to create the amount of scattering light output that is required or desired.

Regarding Claim 14, Fewkes fails to disclose further comprising applying different degree of deforming force along different sub-portions of the at least one portion of a light guide, whereby a degree of crazes induced at, is varied as a result of the degree of applied deforming force.
Sinofsky teaches, at least in figure 2, several regions (42) with crazing and paragraph [0056] teaches that each region may have its own unique characteristics involving emission distribution and emission per unit area They may have a different “deformation profile” (line 7). Same motivation as claim 1.
Regarding the limitation “or in vicinity of, at least a portion of the nanoparticles arranged in the at least one portion of the light guide”
the nanoparticles of Fewkes are in the core which would not be far from the regions shown for crazing of Sinofsky. The limitation “in vicinity of” is not very definitive especially in the case of optical fibers which are themselves very small.
They are definitely not long distances away from the core.
Regarding Claim 15, Fewkes fails to disclose further comprising applying the deforming force to a plurality of different portions of the light guide forming a plurality of local light out-coupling portions in the light guide.
Sinofsky teaches in figure 2, further comprising applying the deforming force (see fig. 5D) to a plurality of different portions (42) of the light guide (30) forming a plurality of local light out-coupling portions (42) in the light guide(¶ [0056])..
It would also be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the deformation force in multiple portions to provide a means of controlling the amount of light emitted over a larger region.
Regarding Claim 17, Fewkes fails to disclose: wherein the deformation force includes one or more of bending, stretching, twisting or compression.
Sinofsky teaches: wherein the deformation force includes stretching,(¶[0064], line 16, it will elongate).
It would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to try stretching the fibre of Fewkes, as taught by Sinofsky, since it combines Prior Art elements according to known methods to yield predictable results.(MPEP 2143.1A).	
---------------------------------------------------------------------------------------------------

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fewkes (771), Sinofsky (411) and Shikauchi (893) and further in view of Vasylyev (US PG Pub. No. 2014/0140091, previously cited).
Regarding Claim 4, Fewkes fails to disclose wherein the transparent polymer is chosen from the group consisting of acrylic glass, polystyrene, styrene- acrylic copolymer polycarbonate and cyclic olefin.
Vasylyev teaches in figure 3, an optical fiber (¶ [0039) (with notches in the side for light extraction) wherein the core (transparent polymer) is made from polystyrene (¶ [0090]).
It would also be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use polystyrene for the core of Fewkes (he suggests plastic) since it has been held to be within the general skill of a worker in .
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fewkes (771), Sinofsky (411), Shikauchi (893)  and further in view of Fewkes et al (US PG Pub. No. 2014/0218958, previously cited).
Regarding Claim 5, Fewkes (771) fails to disclose: wherein the nanoparticles are made of copolymers of styrene and butadiene
Fewkes (958) teaches: wherein the nanoparticles are made of copolymers of styrene and butadiene (¶ [0052], scattering materials (which would include the nanoparticles which are the scattering material) can be made of styrene-butadiene-styrene block copolymers).
It would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention to use the claimed materials for scattering centers in the core of Fewkes (771), as taught by Fewkes (958), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125USPQ 416.
Regarding Claim 16, Fewkes (771) fails to disclose wherein at least one copolymer includes copolymers of styrene and butadiene.  
:Fewkes (958) teaches: wherein the at least one copolymer include styrene and butadiene (¶ [0052], scattering materials (which would include the nanoparticles which are the scattering material) can be made of styrene-butadiene-styrene block copolymers).
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fewkes (771), Sinofsky (411), Shikauchi (893) and further in view of Zhu et al (Us PG Pub. No. 2011/0109839, previously cited).
Regarding Claim 7, Fewkes fails to disclose wherein the light guide is in the form of a sheet.
Zhu teaches, at least in figure 4, a light guide plate (202, ¶ [0031]) in the form of a sheet that uses scattering centers (220) and a deformed surface (214) to improve the uniformity of illumination (¶ [0031)).
It would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to apply the use of scattering centers and a deformed light output surface, as taught by Fewkes and Sinofsky and apply it to a sheet like light guide, as taught by Zhu, to improve the uniformity of illumination.

Response to Arguments
In applicant’s arguments presented 12/28/2021, applicant states that Fewkes does not disclose using nanoparticles; examiner disagrees….see paragraph [0006]).


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is 571)270-7. The examiner can normally be reached on M-F 7AM PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request AIR) at http://www.Lispto.gov/interviewpractjce. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 57172328. The fax phone number for the organization where this application or proceeding is assigned is 57173-80. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center EBC) at 86617-9197 toll-free). If you would like assistance from a USPTO Customer Service Representative 
/DONALD L RALEIGH/
Primary Examiner, Art Unit 2879